Citation Nr: 1637367	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  11-02 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than June 16, 2008, for the award of service connection for tinnitus.
  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas (hereinafter Agency of Original Jurisdiction (AOJ)).  

The Board first observes that the claims folder contents are not properly marked in chronological order due to error by the scanning entity in converting the claims folder from paper to electronic format.  Thus, any future review of the case should take into account that relevant documents have been bundled with seemingly irrelevant documents.  Many of the relevant documents are bundled in a package entitled "STR-Medical" purportedly received on February 18, 2016.  This mislabeling, however, does not affect the integrity of the record contents as the relevant documents have clearly marked VA date of receipt stamps for earlier periods of time.

The Board next observes that it is a well-established judicial doctrine that any statutory tribunal must ensure that it has jurisdiction over each case before adjudicating the merits and that, once apparent, a potential jurisdictional defect may be raised by the court, tribunal or any party, sua sponte, at any stage in the proceedings.  Barnett v. Brown, 83 F.3d 1380, 1383 (1996).  Within the VA regulatory system, the Board is the sole arbiter of decisions concerning its jurisdiction.  38 C.F.R. § 20.101(c).  The Board has statutory authority to review all questions necessary to a decision in the matter, and is not necessarily limited to the issue(s) certified for appeal.  38 U.S.C.A. §§ 511(a), 7104(a).  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

The Board's authority to review an adverse AOJ decision is initiated upon a claimant's submission of a notice of disagreement (NOD) and completed by a substantive appeal after a statement of the case (SOC) has been furnished.  38 U.S.C.A. §§ 7105 (a); 38 C.F.R. § 20.200.  An NOD must (1) express disagreement with a specific determination of the AOJ; (2) be filed in writing; (3) be filed with the AOJ; (4) be filed within one year after the date of mailing of notice of the AOJ decision; and (5) be filed by the claimant or the claimant's authorized representative.  38 C.F.R. §§ 20.201, 20.300.  While special wording is not required, an NOD must be in terms that can be reasonably construed as disagreement with that determination and a desire for appellate review.  38 C.F.R. § 20.201; Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002). 

A substantive appeal consists of a properly completed VA Form 9, "Appeal to Board of Veterans' Appeals" or correspondence containing the necessary information.  38 C.F.R. § 20.202.  A Substantive Appeal must be filed within 60 days from the date that the AOJ mails the SOC to the claimant or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever comes later.  38 C.F.R. § 20.302(b)(1).

In determining its jurisdiction, the Board must be cognizant that the VA adjudicative system is non-adversarial and pro-claimant in nature wherein pro se filings are liberally and sympathetically construed.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004); EF. v. Derwinski, 1 Vet. App. 324 (1991).  The Board also has the duty to determine the scope of a claim by the claimant's description of the claim, the symptoms described, and the information submitted or developed in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

Here, the Veteran was initially granted service connection for bilateral hearing loss (which first manifested in service) in 1971.  In December 2009, the AOJ granted service connection for tinnitus with an evaluation of 10 percent effective June 16, 2008.  In general, the Veteran appears to consider hearing loss and tinnitus as the same disability.  See, e.g., VA Form 21-4138 received January 2011; VA Form 9 received January 2011.  While both tinnitus and hearing loss affect hearing acuity, VA treats hearing loss and tinnitus as separate disabilities.  See, e.g., 38 C.F.R. §§ 4.85, 4.87.

A review of the record reflects that the Veteran has properly perfected an appeal with the December 2009 rating decision which assigned an original effective date of award for service connection for tinnitus.  The Veteran had also separately appealed the issue of entitlement to an earlier effective date for the award of a 30 percent rating for bilateral hearing loss.  He timely filed an NOD with a December 2011 AOJ rating decision, and the AOJ issued an SOC in January 2014.  Within 60 days from issuance of the SOC, the Board does not find a properly completed VA Form 9, or correspondence reflecting an intent to appeal this decision to the Board, pertaining specifically to the effective date of award assigned for the increased rating for bilateral hearing loss.  The Veteran's representative has also not argued that this issue is on appeal.  As such, the Board finds that the issue of entitlement to an earlier effective date for the award of a 30 percent rating for bilateral hearing loss is not currently on appeal.

Finally, the Board notes that the Veteran has referenced the phrase "CUE" in some of his arguments, but has not referenced any specific final rating action by VA which he desires to collaterally attack other than VA communications after service regarding a 10 percent rating for civil service purposes.  The AOJ has addressed this argument in adjudicating the issue of entitlement to an earlier effective date for the award of a 30 percent rating for bilateral hearing loss.  At this time, the Board does not find any reasonably raised CUE argument pertaining to the issue decided on appeal.


FINDING OF FACT

The Veteran first filed an application for service connection for tinnitus on June 16, 2008.


CONCLUSION OF LAW

The criteria for an effective date earlier than June 16, 2008, for the award of service connection for tinnitus have not been met.  38 U.S.C.A. § 5110 (West 2015); 38°C.F.R. §§ 3.155, 3.157, 3.400 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38°U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38°C.F.R. § 3.159 (2015).

VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the duty to notify was fully satisfied by an August 2009 letter sent to the Veteran prior to adjudication by the AOJ.  Because his claim for service connection was granted, the claim is substantiated, additional notice is not required for the downstream issue of entitlement to earlier effective date of award.  See Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §°3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his/her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  VA medical records, service treatment records, and lay statements have been associated with the record and have been reviewed by both the AOJ and the Board in connection with the claim.  Based on the Board's review of the record, there is no reason to suppose that any outstanding records would be capable of substantiating the claim as the dispositive issue on appeal concerns VA's earliest receipt of a service connection application.  As addressed below, any additional outstanding private records or VA records which may reference tinnitus could not constitute an original service connection application.

Analysis

The Veteran seeks an effective date prior to June 16, 2008 for the award of service connection for tinnitus.  The Veteran contends that he should be entitled to either an effective date of July 1970 or February 1986.

While the Veteran was in service in October 1969, an examining physician noted that he had sensorineural hearing loss possibly due to acoustic trauma.  A somewhat illegible notation appears to note "occ (rarely) tinnitus," but this notation is not clear.  There was no tinnitus diagnosis.  Within one year of exiting service, in August 1971 the Veteran filed a claim for loss of hearing in both ears.  There was no mention of tinnitus or any symptoms pertaining to tinnitus on the application.

The Veteran was granted service connection for bilateral hearing loss in October 1971, and was issued a noncompensable rating.  The Veteran was also provided with a letter clearly indicating that while he was service-connected for high frequency hearing loss, since the disability was less than 10 percent disabling, compensation was not payable.  The Veteran did not appeal this decision or express any disagreement with the decision within one year of its issuance.

In February 1986, the Veteran filed another claim for hearing loss.  Again, there was no mention of tinnitus or any symptoms related to tinnitus.  In an April 1986 letter, VA notified the Veteran that he was already service-connected for a bilateral hearing loss disability.  The Veteran did not express any disagreement with that correspondence, or send any correspondence in response to that notification.

In December 2007, the Veteran underwent an examination for his hearing.  The Veteran was found to have normal hearing in the right ear and mild high frequency sensorineural hearing loss in the left ear.  There was no mention of tinnitus or symptoms reflective of tinnitus during this examination.  The Veteran also submitted a note from a medical clinic indicating that he had been seen as a patient in the clinic in November 2007 and December 2007, as proof that he had been seeking treatment for his tinnitus.  The note does not indicate what treatment or symptoms the Veteran had at the time.

On June 16, 2008, the Veteran submitted correspondence requesting service connection for posttraumatic stress disorder and reporting possible herbicide exposure.  He also mentioned having a disability that was evaluated as 10 percent disabling, and sought assistance with correcting that value.  Presumably, the Veteran was referring to his grant of service connection for bilateral hearing loss, as this was the only disability that the Veteran had been service-connected for at the time.  VA responded with a notification letter informing the Veteran that while they had received his expression of disagreement with the October 1971 rating decision, the appeal period had ended, and thus they would accept the June 2008 correspondence as a claim for an increased evaluation of bilateral hearing loss.

In a January 2009 VA examination, the examiner noted that the Veteran complained of recurrent tinnitus, bilaterally.  He indicated that he experienced a ringing/buzzing sound which began right after active duty and progressed to a "thumping sound" over the years.  The examiner noted that the Veteran had reported occasional tinnitus while on active duty.  The examiner opined that because of the report in service of tinnitus, in addition to the threshold shift observed in the Veteran's hearing while in service, it was more likely than not that the Veteran's tinnitus was related to military service.

Subsequently, in July 2009, the Veteran submitted a claim specifically requesting service connection for tinnitus, as opposed to a hearing loss disability.  In a November 2009 VA examination, the Veteran was diagnosed with tinnitus, however the examiner opined that it was less likely than not that the Veteran's tinnitus was due to military service.  In support of his opinion, the examiner noted that the Veteran had preexisting hearing loss prior to service in the left ear and that there were a lack of medical complaints in the service records regarding tinnitus.

In December 2009, the Veteran was granted service connection for tinnitus, evaluated as 10 percent disabling from June 16, 2008.  In his Notice of Disagreement, submitted in February 2010, the Veteran indicated that he had been struggling with the noise in his ears since he exited service.  He further indicated that he had not known what tinnitus was until recently, and that he should be entitled to an earlier effective date because he had submitted claims in July 1970 and February 1986.

In response to the December 2010 Statement of the Case that was issued, the Veteran indicated that he had not appealed the October 1971 rating decision because he had "clear and understandable evidence" that he was to receive a 10 percent evaluation for his hearing loss.  In support of his contention, the Veteran referenced a VA letter from February 1972 which noted that he was in receipt of disability compensation on account of his service connected disability.  Listed on this letter was the Veteran's hearing loss disability as well as a separate dental rating dated April 1972.  A 10 percent evaluation was written next to the diagnostic code for hearing loss.

In January 2011, the Veteran submitted a statement along with other documents indicating that the documents he submitted show that his hearing disorder, hearing loss, high frequency loss, and tinnitus all fall in the category of a hearing loss problem.  He then proceeded to add that the December 2010 SOC clearly showed that the VA received the claim for hearing loss in February1986.  Next to his statement, the Veteran wrote "CUE," presumably to indicate that his statement and documents clearly and unmistakably showed that he had filed a claim for tinnitus in February 1986. 

In the Veterans statement, he indicated that he had problems with his hearing since he exited service, but that he would panic when trying to obtain treatment so he would leave without obtaining it.  By his accounts, sometime in the 1980's he attempted to seek treatment.  He explained that he probably didn't appeal the 1971 decision because he had received a letter indicating that he was in receipt of compensation, and another letter stating he had 10 percent compensation.  He also acknowledged that he was unsure of what "compensate" meant.  The Veteran indicated that he attempted to file a claim around 1985 or 1986.  He acknowledged receiving a letter in April 1986 informing him that he was service-connected for hearing loss and rated as zero percent, but he asserts that he was not informed about what to do next.  Subsequently, the Veteran admitted that he went back into seclusion and stayed busy.  Several years later in 2007, he found that he was having multiple difficulties, including difficulties with his hearing.

In a May 2011 Audio examination, the Veteran reported hearing ringing in his ears from July 1970, while he was in service.  The Veteran was diagnosed with constant tinnitus.  The tinnitus was also found to be a symptom associated with the Veteran's hearing loss.

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. §°5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400 (2)(i) (direct service connection).  

Pertinent to the time period in question, the VA administrative claims process recognized formal and informal claims.  A formal claim was one that has been filed in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  An informal claim was any communication or action indicating an intent to apply for one or more benefits under VA law.  Thomas v. Principi, 16 Vet. App. 197 (2002).  See 38 C.F.R. §§ 3.1(p), 3.155(a).  An informal claim had to be written, see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it had to identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998). 

Although a claimant did not need to identify the benefit sought "with specificity," see Servello v. Derwinski, 3 Vet. App. 196, 199-200 (1992), some intent on the part of the veteran to seek benefits had to be demonstrated.  See Brannon, 12 Vet. App. at 34-35.  See also Talbert v. Brown, 7 Vet. App. 352, 356-7 (1995) (noting that while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant).  The United States Court of Appeals for the Federal Circuit has emphasized that VA has a duty to fully and sympathetically develop a veteran's claim to its optimum.  Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  This duty requires VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations," see Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to giving a sympathetic reading to all pro se pleadings of record.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).

After reviewing the evidence of record, the Board finds that the Veteran is not entitled to an effective date earlier than June 16, 2008, for service-connected tinnitus.  At the outset, the Board observes that tinnitus is a medical term referring to symptoms of noise in the ears, such as ringing, buzzing, roaring or clicking. DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1714 (28th ed. 1994).  The Board does not expect the Veteran, as a lay person, to understand the medical terminology for his ear ringing symptoms.  Nonetheless, the Veteran is certainly capable of telling VA the symptoms which he believes is service-connected.  See generally Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

Nonetheless, the record does not show that, prior to June 16, 2008, the Veteran ever submitted a written document expressing his intent to file a service connection claim for tinnitus.  The Veteran's applications in August 1971 and February 1986, as well as multiple communications prior to June 26, 2008, did not include any reference to tinnitus (or symptoms such as ringing, buzzing, roaring or clicking) and, certainly, did not reflect an intent to file a claim of service connection for tinnitus.  Rather, tinnitus is first reported as chronic during a January 2009 VA examination, and the AOJ very favorably considered the June 26, 2008 application for increased benefits for hearing loss as an implied claim of service connection for tinnitus.

The Board is sympathetic to the Veteran's arguments.  He reports chronic tinnitus since service which, based on the current evidence, the Board does not doubt.  However, the Board is constrained by the applicable law which directs that an award of compensation based on an original claim "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  In other words, the award of compensation for a claim filed many years after service discharge cannot be earlier than the date of receipt of claim - here, very favorably construed as June 16, 2008.

The Board is cognizant that there appears to be a reference to occasional, rare tinnitus in the STRs.  However, this vague reference to a symptom which may not be chronic, in and of itself, cannot constitute a formal or informal application for benefits.  

Similarly, any references to tinnitus in the VA clinic records prior to June 16, 2008 could not support an application under 38 C.F.R. § 3.157 (b)(1) as VA medical records cannot be accepted as informal claims for disabilities where service connection has not been established.  See Sears v. Principi, 16 Vet. App. 244, 249 (2002) (section 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service-connected rating where service connection has already been established).  See also Pacheco v. Gibson, 27 Vet. App. 21 (2014) (construing ambiguity contained in section 3.157 as applying to a previous disallowance for a service-connected disability not being compensable in degree).  Similarly, any private treatment records showing treatment for tinnitus, in and of themselves, is insufficient to establish an informal service connection application.  See also Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).

In sum, the law precludes the assignment of an effective date earlier than June 16, 2008, in the present case, and the Board is bound by the laws and regulations applicable to the benefit sought.  See 38 C.F.R. § 19.5.  Consequently, as the Board has no authority to award an effective date earlier than June 16, 2008, the claim for an earlier effective date must be denied.




ORDER

Entitlement to an effective date earlier than June 16, 2008, for the award of service connection for tinnitus is denied.
  




____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


